Citation Nr: 1647773	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  09-17 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for residuals of spontaneous pneumothoraces, other than scars.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel






INTRODUCTION

The Veteran served on active duty from June 1984 up until his retirement in             April 2006.

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  Jurisdiction over the case was subsequently transferred to the RO in Portland, Oregon.  

The Board has remanded the claim on appeal several times, last in June 2015, with request for medical clarification from a VA Compensation and Pension examiner.  On completion of that action a February 2016 Supplemental Statement of the Case (SSOC) continued denial.  

Previously referred by the Board, the Veteran has raised the claim of increased rating for service-connected residual scars from spontaneous pneumothoraces.  The RO as Agency of Original Jurisdiction (AOJ) is clearly aware of the referral per February 2016 memorandum.  However, this claim needs to be adjudicated in the first instance and is again referred to the AOJ.  38 C.F.R. § 19.9(b) (2016).


FINDINGS OF FACT

1. The Veteran's chest pain from 2006 to 2011 is related to his pneumothoraces and treatment therefor, and thus comprises a residual of pneumothoraces. 

2. Neck pain, shoulder pain, headaches, sleep apnea, and respiratory problems have not been attributed to the Veteran's pneumothoraces, thus, these are not considered residuals of this condition.



CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for chest pain as a residual of spontaneous pneumothoraces, apart from scars, are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist the Veteran 

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.           §§ 5100, 5102, 5103A, 5107, 5126 (West 2014) provides VA's duties to notify and assist a claimant with development of a claim for compensation benefits.  See also, 38 C.F.R. §§ 3.102, 3.159 and 3.326 (2016).  VCAA notice must, upon receipt of a complete or substantially complete application for benefits, inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will obtain on his behalf. 

The decision herein is a grant of the claim on appeal.  Discussion of whether there was VCAA compliance is therefore not required.  

This notwithstanding, the Veteran claimed several conditions residual from pneumothoraces in service (i.e., headaches, neck pain) for which service connection is not warranted.  For completeness, the VCAA is briefly addressed.  To this end, the Veteran was provided satisfactory and timely VCAA notice.  He was given proper assistance by obtaining Service Treatment Records (STRs) and post-service records, with VA examination and addendum opinion as needed.  The Board remand directives were appropriately met.  The Veteran did not request a hearing  in this matter.  There is no indication of further relevant evidence or information to obtain.  The claim has been properly developed and can be decided.  

Applicable Law and Regulations

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection          may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred                  in service.  38 C.F.R. § 3.303(d) (2016).

Basic requirements for service connection are (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) causal relationship between the disability and service.  See generally, Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

When there was chronic disease diagnosed in service, later episodes are service-connected unless clearly refuted.  For non-chronic disease noted in service, continuity of symptomatology from the time of service discharge is required.              See 38 C.F.R. § 3.303(b).  But see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (limited continuity of symptomatology as a principle to those specific diseases for which presumptive service connection is available under 38 C.F.R.              § 3.309 (a)).

The determination as to whether the requirements for service connection are met is based on an analysis of all the relevant evidence of record, medical and lay, and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

When, under VA law, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107 (b).  See, too, Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Background and Analysis

The medical history shows that the Veteran had two left spontaneous pneumothoraces during active military service is clear and unequivocal, having transpired in October 2004 and again October 2005.  

Regarding the first incident, the Veteran was hospitalized in October 2004 at a private facility contemporaneous with a period of active military service.  Prior to admission the Veteran started feeling a twinge of discomfort in his left chest.        This progressed to involve most of his chest including his left shoulder, left back and left subcostal area that led him to seek medical attention.  He was found to have had complete atelectasis of the left lung.  He was placed on room air and was asymptomatic except for pain.  He denied history of smoking or other lung disease.  He had a history of allergic rhinitis and used an inhaler occasionally.  He later underwent a tube thoracostomy without complications.  

Towards the end of the month, x-ray impression was left basilar pneumothorax,     no significant change; status post chest catheter removal.  A better view showed improving left pneumothorax with small basilar residual component; left basilar atelectasis, no significant change; improving left chest wall emphysema; no change in position of left chest catheter.  

In October 2005 the Veteran was re-admitted with spontaneous left pneumothorax, with sudden onset of left chest pain and dyspnea.  Other than the  prior pneumothorax he had been  healthy.  He had pain when he sat up, dullness and decreased breath sounds on the left, and an otherwise unremarkable exam.  He had placement and utilization of a chest tube, after which the pneumothorax completely resolved.  He was discharged after five days, the discharge diagnosis:  spontaneous pneumothorax on the left, etiology not clear, but treated with pleural abrasion; and, episode of loss of consciousness (after hospitalized), rigidity and apnea, unclear etiology, but probably a combination of vasovagal syncope combined with anxiety and hyperventilation.  One physician familiar with the case indicated that the chances of having another episode of pneumothorax were good.  

A January 2006 VA Medical Center (VAMC) record (while the Veteran was technically still on active duty status) documented residual sharp pain, level 10/10 duration of one to two minutes, residual discomfort, two to three times per week.  There were headaches at the base of the neck, worse left side, level 8/10 with rapid onset, duration of four to eight hours.  He felt these symptoms may be stress related.  

This basically comprises the in-service injury.  What follows is post-service.           Crucial, and indispensable to the claim, is that the Veteran have a confirmed current disability.  

Post-service, the Veteran had another spontaneous left pneumothorax for which he was treated in July 2006, again with implantation of a chest tube.  In August 2006 he underwent left lung pleurectomy procedure to prevent future pneumothoraces on that side.  This procedure was successful, and the Veteran has not had another pneumothoraces since this time. The question is what, if any, residuals he has from the treatment for the pneumothoraces.

In June 2007 Notice of Disagreement (NOD) with the rating decision on appeal,  the Veteran recounted that after thoracotomy in service he had stabbing pains with exertion over the next year.  The third collapsed lung in July 2006, he averred,            was due to failure of the original surgery to medically resolve the issue. The Veteran asserts that since both surgeries he has endured stress knots in the lower neck on the left side, headaches bordering on migraines, shortness of breath on exertion, and chest pain with extreme numbness/tingling feeling in and around the incision scars.  He reported persistent, recurring sharp pains left side where the incisions were made that felt like a stabbing sensation, and bouts of insomnia, possibly sleep apnea.  

At a July 2008 VA neurological examination the Veteran had severe neck pain daily since his first pneumothorax, with aching and tightness at the base of the left neck.             He would get severe headaches radiating from the left neck.  Based on this and other findings, the examiner concluded the Veteran did not have headaches, but neck pain radiating from base of the skull.  From a pathophysiological standpoint pneumothorax was associated with lateral deviation of the trachea, but not neck pain or permanent injury to the cervical spine/paraspinal soft tissues.  Thoracic pain might happen after thoracostomy or thoracotomy, but less than likely ongoing neck pain or headaches, and further, the Veteran's neck pain was consistent with myofascial pain not referred neuropathic or visceral pain.  Therefore, the examiner concluded that headaches/neck pain were not directly related to spontaneous pneumothoraces.  

In his May 2009 VA Form 9 (Substantive Appeal), the Veteran averred these residuals:  neck pain, left side, from back of head down the left shoulder blade; chest pain, left side, from armpit to waist with periods of shortness of breath; headaches affecting left side of neck; cartilage, rib damage left side.  

Upon a June 2011 VA examination of the cervical spine, the Veteran reported chronic and continuous neck pain.  Physical exertion was limited including long drives and exercise capacity.  The assessment after examination was cervical spine myofascial pain syndrome with degenerative changes confirmed on x-ray to rule out bony abnormalities.  According to the VA examiner, the cervical spine pain and degenerative changes were at least as likely as not related to service, but were not a residual or related to the documented pneumothoraces. Moreover, the Board notes that the Veteran has been service-connected for degenerative changes of the cervical spine and is being compensated for his neck pain as part of the rating for this disability. The evaluation of this condition is not on appeal.  

On VA examination April 2012 of the respiratory system, the Veteran indicated still having occasional sharp left chest wall pain and was concerned that a staple had come loose.  He had no dyspnea at rest or with exertion, unless severe.  He was allergic and had immunotherapy for several years.  He was not diagnosed with restrictive airways disease, but given Albuterol inhaler for use as needed.                No corticosteroid treatment was required.  He used an inhalational bronchodilator.  In the examiner's opinion, dyspnea was within normal limits only brought on             by marked exertion, and pneumothoraces would not cause dyspnea once it had been resolved. Nor would sleep apnea be related to pneumothoraces, regardless of what type. Central sleep apnea would be due to malfunction in the brain's respiratory center not the lungs.  Obstructive sleep apnea occurred at the level of the airway, above the lungs.              

On May 2013 respiratory examination, the Veteran reported that the only symptom he still had was pain up the neck, the neck muscle tightened up in a stress knot, having happened five to six times in the prior year.  Within the last year and a half he had not had left lateral chest pain. Whereas there had been continuous chest pain until about 2010-11, this had resolved.  The examiner's conclusion was that no residuals were identified.  See also July 2013 addendum opinion, reiterating this statement.

The Board remanded for re-examination  to determine if the Veteran's condition between years 2006 and 2011, resolved or not, was a cognizable disability.

On February 2015 examination for respiratory system / muscle injury, the examiner indicated no recurrence of spontaneous pneumothorax, but noted continued neck and back pain with posterior neck muscle cramps/spasms which the Veteran called "stress knots" that were associated with headache, for which he saw a chiropractor.  He reported occasionally getting an unusual tingly sensation on left side of the  chest, only when touching the area, lasting seconds at most, and he could not always reliably reproduce this sensation.  The worst left-sided chest pain was in 2006 after surgery, completely resolved.  No breathing problems were reported, or medication for a respiratory problem.  He worked fulltime, attended school online for his masters degree, and regularly exercised. Because of neck and low back pain he did not do jumping or high impact activities.  On physical examination, there was normal breathing ascertained, and further no numbness, tingling, dysthesias or reproducible chest wall pain or tenderness.  

The examiner opined, there was no evidence to support the claim of neck pain, spasms or headache as residuals of pneumothorax.  Reactive airways disease was unrelated.  The Veteran had no pain, dysthesias, or reproducible sensory symptoms. Exam was entirely normal other than scars.  The VA examiner agreed with the assessment of the neurologist who examined the Veteran in 2008, that there was no pathophysiologic association between the Veteran's neck pain and headaches and his pneumothoraces.  

After Board remand again, directing the examiner to consider the Veteran's         post-service symptomatology between 2006 and 2011, a September 2015 addendum was obtained from the 2015 VA examiner indicating that the Veteran's chest pain that resolved around 2010 or 2011 was at least as likely as not a residual of spontaneous pneumothoraces that were present on discharge.  The stated rationale was that the Veteran had pneumothoraces and multiple procedures to resolve the problem.  It was therefore, reasonable to assume that his chest pain symptoms were related to scarring and/or adhesions.  Fortunately for the Veteran, these symptoms largely resolved with the passage of more time.  Otherwise stated, the Veteran      did not have restrictive airways disease, he had reactive airways disease, which was less likely than not related to his spontaneous pneumothoraces or service because there was no basis in medical fact to relate them.  Recurrent pneumothoraces were due to a pleural/parenchymal defect in the lungs, and there was no physiologic connection between that and the development of intermittent/reversible airway obstruction.  The Veteran's respiratory condition was completely asymptomatic.
 
On reviewing the foregoing, the Board finds that there is sufficient grounds upon which to grant the claim in a limited fashion.  The evidence shows that although the Veteran does not currently have any residuals attributable to his pneumothoraces and treatment therefor other than his scarring, during the appeal period from 2006 to 2011 he had chest pain from his armpit to his waist that has been attributed to his pneumothoraces. Thus, because of the presence of a current disability during the appeal period, service connection must be granted for this residual. See McClain v. Nicholson, 21 Vet. App. 319 (2007).  See also, Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that evidence of disability preceding the date of claim should also be considered with regard to probative value towards whether disability existed at the date of filing of the claim).

The Board notes that with regard to the other residuals claimed by the Veteran: headaches, neck pain, sleep apnea, and respiratory problems, the most probative evidence of record, the VA examinations and opinions, have attributed these symptoms to other caused and conditions. The Board finds these opinions to be well reasoned opinions by trained medical professionals, based on consideration of the record and of the Veteran's statements, and they are more probative as to the question of a nexus between these symptoms and the pneumothoraces than the Veteran's lay statements. Therefore, service-connection for these residuals as part of the residuals of the pneumothoraces is not warranted.

Accordingly, the claim on appeal is being granted for manifestation of chest pain, residual of pneumothoraces only.  The preponderance of the evidence substantiates this outcome to the extent indicated, and having further considered and applied VA's benefit-of-the-doubt doctrine.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

The claim for service connection for chest pain as a residual from spontaneous pneumothoraces, in addition to scars, is granted.





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


